Citation Nr: 1733696	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected residuals of right index finger fracture.

2. Entitlement to a compensable evaluation for service-connected residuals of right index finger laceration with loss of fingertip.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1991 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in April 2011.  The transcript has been associated with the claims file.

The Board previously remanded this matter in December 2013 for further development.  While on remand, in a July 2014 rating decision, service connection was granted for right index finger scarring and right hand neuropathy as secondary to the service-connected residuals of a broken right index finger and laceration of finger with loss of fingertip.  A 10 percent evaluation was assigned to each condition.  The Veteran did not appeal these ratings and they are not before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was before the Board and remanded in 2013.  While on remand, the TDIU was granted.  The Veteran did not appeal the effective date and thus the issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran's residuals of a right index finger fracture is characterized by limited flexion with a gap of more than one inch from the palm, but is not ankylosed, and other right hand fingers are not affected.

2. The Veteran's right index finger laceration did not result in a painful scar on the fingertip and did not result in functional loss in addition to the loss caused by the finger fracture.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the residuals of a right index finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.10, 4.14, 4.40, 4.41, 4.45, 4.68, 4.71a Diagnostic Codes 5153, 5229 (2016).

2. The criteria for a compensable rating for the residuals of right index finger laceration with loss of fingertip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.10, 4.14, 4.40, 4.41, 4.45, 4.68, 4.71a Diagnostic Codes 5153, 7804, 7805 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, a letter dated November 2006 contained the necessary notice.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  None is found by the Board.

Regarding the VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records have been completed.  Service treatment records (STRs) and available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.

The claims folder also indicates that additional medical records were added after the June 2015 supplemental statement of the case.  These records are not pertinent to this appeal, however, as they are podiatry records and do not relate to the Veteran's finger.  See 38 C.F.R. § 20.1304(c) (2016).  Accordingly, a waiver RO jurisdiction from the Veteran need not be sought.

The Veteran was afforded VA examinations in May and November 2014.  These examinations were adequate as the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided relevant information to consider to rate the service-connected disabilities.  Although the Veteran's fingers were not identified as being tested for pain in both active and passive motion and with the range of motion of the opposite, undamaged joint as required by Correia v. McDonald, there is no prejudice to the Veteran as the Veteran has already been awarded the highest rating possible for limited range of motion.

The examiners did not "separate the symptoms of [the Veteran's] service-connected disability from those of his non-service connected rheumatic arthritis affecting the right hand," as directed by the Board's December 2013 remand.  However, on further review the medical records diagnosing rheumatic arthritis did not belong to the Veteran.  They were instead medical records from another Veteran improperly filed in this Veteran's claims folder.  This error is not prejudicial to the Veteran as the entirety of the Veteran's symptoms were considered and attributed to his service-connected condition.  Attribution of symptoms to another, non-service connected condition could only decrease his rating.

As directed by the December 2013 Board remand, the Veteran was afforded the above mentioned examinations.  The examinations addressed nerve damage and scarring, and were adequate as described above.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Discussion of the Veteran's April 2011 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues were identified at the hearing, and the existence of evidence was raised.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practically be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do to give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity through the entire time period the increased rating claim has been pending.).

Disability of the musculoskeletal system is primarily the inability to perform the normal movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structure, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered. However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Amputation of the complete right (dominant) hand index finger has a schedular rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5153.  Accordingly, the "Amputation Rule" of 38 C.F.R. § 4.68 prohibits the Veteran from obtaining a combined rating for his right index finger in excess of 30 percent.  The Veteran has been rated with three 10 percent ratings for the right index finger (scarring, neuropathy, and limitation of motion), and an increase of any of the three ratings would result in a rating in excess of 30 percent.  However, three 10 percent ratings combine to only 27 percent disabled.  Although on its own this rating would round to 30 percent, if the rating is combined with other ratings-as is being done for this Veteran-there is a difference between 27 percent and 30 percent.  Thus, the individual ratings will be considered, with the understanding that an increased rating would not be able to raise the total beyond 30 percent.

Furthermore, the Veteran has been awarded separate evaluations for right hand peripheral neuropathy and right index finger surgical scars.  Manifestations relating to these evaluations, therefore, are not for consideration herein.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515; 38 C.F.R. § 4.118, Diagnostic Code 7804.

	A.  Facts

A May 2014 VA hand and finger examination was obtained.  The diagnosis was chronic mild residual malunited fracture and dislocation of the second metacarpal head with open reduction and limitation of motion at the metacarpal phalangeal joint in the right hand.  The examiner reported that degenerative joint disease was not seen in the x-rays.  The Veteran reported occasional pain in the right hand with prolonged use and that his symptoms are relieved with rest and/or medications.  The Veteran did not suffer from flare-ups, but did have limitation of motion or painful motion of the index finger.  There was no gap between the thumb pad and the finger, but there was a gap of one inch or more between the index finger and the palm in flexion.  There was no evidence of painful motion on flexion or extension.  Repetition of the range of motion testing did not result in additional limitation of motion, and the index finger had more than a one inch gap after repetitions.  Hand grip strength was 4/5.  The examiner stated that the Veteran did not have functional loss of the hand or fingers and did not have ankylosis.  He also had a three cm long scar on the dorsum side of the second metacarpal phalangeal joint.  The examiner stated that the Veteran had difficulty typing, a weak right hand grip, and difficulty holding a cup. Due to mild tenderness on the right index finger.

The examiner opined that the fingertip had a decrease in pin prick and touch sensation as compared to the other fingers.  The severity was rated as mild.  The left hand had no neurological problems.  

The Veteran was also afforded a peripheral nerve examination in May 2014.  The Veteran reported numbness along the sides of the index finger and a limited ability to bend the right index finger.  He reported pain of 1 to 3 out of 10 in the right hand approximately two times per month.  The Veteran also noted mild intermittent pain, mild paresthesias or dysesthesias, and mild numbness of the right hand.  There was 5/5 muscle strength of right hand grip and pinch.  There was decreased sensation of the right hand fingers.  The examiner opined that the Veteran had a scar over the dorsum of the right hand that was well healed without keloid and there was no tenderness or palpable mass over the scar site.  The nerve involved was the right index digital nerve.

A September 2014 VA examination was conducted.  The Veteran was reported as having a fractured metacarpal with internal fixation.  The Veteran did not report that flare-ups impacted the function of the hand.  There was no limitation of motion or evidence of painful motion for any fingers.  Upon repetitive use testing there was no additional limitation of motion.  There was, however, tenderness of pain to palpation for joints or soft tissues.  There was 4/5 grip strength but no ankylosis.  The examiner found the scars were not painful, unstable, or greater than 39 square centimeters total.  The examiner stated that the Veteran had pain on the job setting network cables due to his fingers.  

	B.  Residuals of a right finger fracture

The Veteran's residuals from a right index finger fracture have been rated as 10 percent under Diagnostic Code 5299-5229.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  This is the highest rating permitted for limitation of motion of the index finger.  See 38 C.F.R. § 5229.  Thus no higher evaluation for limitation of motion is warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (noting that where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions under DeLuca v. Brown, 8 Vet. App. 202 (1995) do not apply). 

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). But ankylosis of the index finger (favorable or unfavorable) is also limited to a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5225.  Accordingly, an increased evaluation is not warranted.

      C.  Laceration of right index finger with loss of finger tip

The Veteran's right index finger was rated at zero percent under Diagnostic Code 7805 for laceration of the finger with loss of the fingertip.  Because the Veteran's claim was filed in 2006, the pre-2008 Diagnostic Codes apply.  Under the pre-2008 regulations, Diagnostic Code 7805 required a rating based on the limitation of function of the affected part.  Here, however, the function of the index finger has already been considered for the residuals of a fracture, scarring, and neuropathy.  An additional compensable rating for the function of the same finger would violate the rule on pyramiding.  See 38 C.F.R. § 4.14 (2016).

The Board has considered other diagnostic codes applicable prior to 2008.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the laceration was not of the head, face, or neck, was not deep and did not cause limitation of motion, is 144 square inches or greater, is not unstable, and is not painful (the painful scar is separately rated as noted above.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7803, 7804 (2007).  Accordingly, under the pre-2008 Diagnostic Codes for scars, a compensable evaluation is not warranted.  

Consideration has also been given to the post-2008 Diagnostic Codes.  But Diagnostic Code 7805 after 2008 requires the scar to be rated according to the any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804.  But the Veteran already has the maximum rating under the appropriate Diagnostic Codes 5225 & 5229, and the Veteran has not appealed his separate ratings for scarring and neuropathy of the right index finger.  Accordingly, even considering the new Diagnostic Codes, an increased rating is not warranted.  As the finger laceration residuals do not result in additional impairment that has not been separately compensated, a compensable rating must be denied.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of right index finger fracture is denied.

Entitlement to a compensable evaluation for residuals of right index finger laceration with loss of fingertip is denied.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


